DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 8, 11 and 19 have been amended to overcome the 35 USC 112(b) rejections; therefore, the rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyamurthi et al. (US 2021/0048251, herein Sathyamurthi) in view of Olsen et al. (US 2018/0299171, herein Olsen).
In regards to claim 1, Sathyamurthi discloses
A heating, ventilation, and air-conditioning ("HVAC") system for use with a first refrigerant (Fig.5, from compressor 1) and a second refrigerant (from compressor 2), the HVAC system comprising:
a first refrigerant circuit (comprising compressor 1 and heat exchanger 105) for use with the first refrigerant and comprising a first compressor (1);
a second refrigerant circuit (comprising compressor 2 and heat exchanger 105) for use with the second refrigerant and comprising a second compressor (2); and
a heat exchanger (105) operable as at least one of condenser or a gas cooler, the heat exchanger comprising:
a first upper section (405A) comprising a first inlet (205A) to receive the first refrigerant from the first refrigerant circuit;
a first lower section (405B) comprising a second inlet (205B) to receive the second refrigerant from the second refrigerant circuit;
a second upper section (405C) in fluid communication with the first lower section;
a second lower section (405D) in fluid communication with the first upper section; and
wherein the first upper section, the first lower section, the second upper section, and the second lower section are arranged such that the first refrigerant and the second refrigerant both flow through a majority of a face area of the heat exchanger while remaining in two different circuits (Figs.4-7B).
Sathyamurthi does not disclose a first expansion device, a first evaporator, a second expansion device, and a second evaporator.
Olsen teaches an HVAC system comprising a first refrigerant circuit (102) for use with a first refrigerant and comprising a first compressor (106), a first expansion device (112), and a first evaporator (114) and a second refrigerant circuit (104) for use with a second refrigerant and comprising a second compressor (122), a second expansion device (126), and a second evaporator (128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathyamurthi’s first and second refrigerant circuits to comprise a first expansion device, a first evaporator, a second expansion device, and a second evaporator as taught by Olsen since Sathyamurthi’s HVAC system already includes two circuits with two compressors, and it is understood that Sathyamurthi’s system is capable of being used with a first expansion device, a first evaporator, a second expansion device, and a second evaporator.
In regards to claim 2, Sathyamurthi discloses that the heat exchanger is a microchannel heat exchanger (Abstract).
In regards to claim 3, Sathyamurthi discloses that the first upper section, the first lower section, the second upper section, and the second lower section are heat exchanger cells (Figs.4-7B).
In regards to claim 4, Sathyamurthi discloses that at least one of the first upper section, the first lower section, the second upper section, and the second lower section comprises:
a first header (Fig.6, 210A; Fig.7A, 210B) comprising an inlet (Fig.6, 205A; Fig.7A, 205C) for receiving refrigerant;
a first section of microchannel tubes (Fig.6, 215A-C; Fig.7A, 215A) for flowing the refrigerant through a first pass through the heat exchanger cell, the first section fluidly coupled to the first header;
a second header (Fig.6, 210B; Fig.7A, 210A) fluidly coupled to the first section; and
a second section of microchannel tubes (Fig.6, 215D-F; Fig.7A, 215B) for flowing refrigerant through a second pass through the heat exchanger cell, the second section of microchannel tubes fluidly coupled to the second header and separated from the first section of microchannel tubes (via baffles 225) enough to reduce heat transfer between the refrigerant flowing through the first pass and the refrigerant flowing through the second pass.
In regards to claim 5, Sathyamurthi discloses that the first upper section and the second upper section are spaced apart and the first lower section and the second lower section are spaced apart (Fig.4).
In regards to claim 6, Sathyamurthi discloses that the first upper section and the first lower section are spaced apart and the second upper section and the second lower section are spaced apart (Fig.4).
In regards to claim 7, Sathyamurthi discloses that the first upper section, the first lower section, the second upper section, and the second lower section are separated from each other via baffles positioned within headers of the heat exchanger (Figs.6 and 7).
In regards to claim 8, Sathyamurthi discloses that the heat exchanger is a round tube and plate fin heat exchanger (Fig.6).
In regards to claim 9, Sathyamurthi discloses that the heat exchanger further comprises:
a first set of tubes (Fig.6, 215A-215C and Fig.7A, 215D-215F) fluidly coupled to the first inlet and extending though the first upper section and the second lower section (Figs.6 and 7A); and
a second set of tubes (Fig.6, 215D-215F and Fig.7A, 215A-215C) fluidly coupled to the second inlet and extending though the first lower section and the second upper section.
In regards to claim 10, Sathyamurthi does not specifically disclose that the first refrigerant and the second refrigerant are different types of refrigerant (Sathyamurthi does disclose that two separate compressors introduce refrigerant into the heat exchanger; therefore, it is most probable that the first and second refrigerants are two different types of refrigerant. In addition, “types of refrigerant” is interpreted broadly to mean at least two separate refrigerants not part of the same circuit).
	As discussed above, Olsen teaches two different types of refrigerant (Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathyamurthi’s first and second refrigerant circuits to comprise two different refrigerants as taught by Olsen in order to provide heat exchange between multiple fluids for improved heat exchange.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-15 and 18-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sathyamurthi.
In regards to claim 11, Sathyamurthi discloses
A heat exchanger (Fig.4, 105) for a heating, ventilation, and air-conditioning ("HVAC") system having a first refrigerant circuit for use with a first refrigerant (from compressor 1) and a second refrigerant circuit for use with a second refrigerant (from compressor 2), the heat exchanger comprising:
a first upper section (405A) comprising a first inlet (205A) to receive the first refrigerant from the first refrigerant circuit;
a first lower section (405B) comprising a second inlet (205B) to receive the second refrigerant from the second refrigerant circuit;
a second upper section (405C) in fluid communication with the first lower section;
a second lower section (405D) in fluid communication with the first upper section; and
wherein the first upper section, the first lower section, the second upper section, and the second lower section are arranged such that the first refrigerant and the second refrigerant both flow through an entire face area of the heat exchanger while remaining in two different circuits (Figs.4-7B).
In regards to claim 12, Sathyamurthi discloses that the heat exchanger is a microchannel heat exchanger (Abstract).
In regards to claim 13, Sathyamurthi discloses that the first upper section, the first lower section, the second upper section, and the second lower section are heat exchanger cells (Figs.4-7B).
In regards to claim 14, Sathyamurthi discloses that at least one of the first upper section, the first lower section, the second upper section, or the second lower section comprises:
a first header (Fig.6, 210A; Fig.7A, 210B) comprising an inlet (Fig.6, 205A; Fig.7A, 205C) for receiving refrigerant;
a first section of microchannel tubes (Fig.6, 215A-C; Fig.7A, 215A) for flowing the refrigerant through a first pass through the heat exchanger cell, the first section fluidly coupled to the first header;
a second header (Fig.6, 210B; Fig.7A, 210A) fluidly coupled to the first section; and
a second section of microchannel tubes (Fig.6, 215D-F; Fig.7A, 215B) for flowing refrigerant through a second pass through the heat exchanger cell, the second section of microchannel tubes fluidly coupled to the second header and separated from the first section of microchannel tubes (via baffles 225) enough to reduce heat transfer between the refrigerant flowing through the first pass and the refrigerant flowing through the second pass.
In regards to claim 15, Sathyamurthi discloses that at least two sections of the first upper section, the first lower section, second upper section, or the second lower section are spaced apart (Fig.4).
In regards to claim 18, Sathyamurthi discloses that the first upper section, the first lower section, the second upper section, and the second lower section are separated from each other via baffles (225) positioned within headers of the heat exchanger.
In regards to claim 19, Sathyamurthi discloses that the heat exchanger is a round tube and plate fin ("RTPF") heat exchanger (Figs.6-7B).
In regards to claim 20, Sathyamurthi discloses a first set of tubes (Fig.6, 215A-C and Fig.7A, 215D-F) fluidly coupled to the first inlet and extending though the first upper section and the second lower section; and a second set of tubes (Fig.6, 215D-F and Fig.7A, 215A-C) fluidly coupled to the second inlet and extending though the first lower section and the second upper section.
In regards to claim 21, Sathyamurthi discloses that the RTPF heat exchanger is a slit fin heat exchanger (Fig.6).
In regards to claim 22, Sathyamurthi discloses that at least two of the first upper section, the first lower section, the second upper section and the second lower section are different sizes (Figs.6-7B and 10A-10D).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sathyamurthi in view of Schardt et al. (US 6,026,804, herein Schardt).
In regards to claim 16, Sathyamurthi does not disclose that the at least two sections are spaced apart via a non-conductive material.
	Schardt teaches a heat exchanger (Fig.5) comprising multiple sections that are spaced apart via a non-conductive material (plastic baffle 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathyamurthi’s sections to be spaced apart via a non-conductive material as similarly taught by Schardt in order to prevent thermal transfer to be reduced by the separations.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sathyamurthi in view of Parola (US 2017/0328637).
In regards to claim 17, Sathyamurthi does not disclose that the at least two sections are spaced apart via dead microchannel tubes.
	Parola teaches a heat exchanger (Fig.1) comprising a first section (upper section) and a second section (lower section), wherein the two sections are spaced apart via dead tubes (30’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathyamurthi’s heat exchanger to include dead microchannel tubes as taught by Parola since these types of tubes are known for use in separating multiple sections of a heat exchanger.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763